On October 27, 1989, in case No. 63,888, respondent was placed on probation for a period of one year. In re Linn, 245 Kan. 570, 781 P.2d 738 (1989).
Subsequent to this court’s order of January 26, 1990, to show cause why respondent should not be suspended or disbarred for his failure to comply with the court’s order of October 27, 1989, an order was filed on May 8, 1990, wherein the parties agreed to: (1) a one-year probation under the supervision of Mel L. Gregory, attorney at law, (2) that such supervised probation would be in effect from April 16, 1990, through April 16, 1991, (3) that one year of unsupervised probation would be in effect from April 16, 1991, through April 16, 1992, (4) that respondent pay restitution in the amount of $810 to complainant, and (5) that respondent pay court costs in the amount of $1,684.87 by April 15, 1992.
On January 18, 1991, in case No. 65,435, pursuant to a separate complaint, this court extended respondent’s probation for a period of one year under the conditions previously imposed in 245 Kan. 570. In re Linn, 248 Kan. 189, 804 P.2d 350 (1991). The court costs assessed to respondent therein totaled $858.41.
This court finds that the disciplinary administrator has filed a report verifying that respondent has fully complied with all conditions imposed upon him by this court in both disciplinary complaints, except payment of court costs totaling $2,443.28, and recommending that attorney Mel L. Gregory be relieved of his supervision of respondent.
It Is Therefore Ordered that attorney Mel L. Gregory is relieved of his supervisory responsibility for respondent and that respondent James Larry Linn is to remain on unsupervised probation for a period of one year from the date of this order, conditioned upon his paying court costs of $2,443.28.
*614It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 8th day of October, 1992.